Citation Nr: 1020708	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder for the period prior to March 
25, 2010.

2.  Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder for the period beginning March 
25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1948 to December 1950. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
continued a 30 percent evaluation for the service connected 
generalized anxiety.  Upon review by a Decision Review 
Officer in February 2007, the rating was increased to 50 
percent with an effective date of July 18, 2006.  This case 
was before the Board in December 2007 and April 2008 when it 
was remanded for additional development.

In April 2008 a videoconference hearing was held before the 
undersigned; a transcript of that hearing is of record.  In 
March 2010, the Veteran was granted a 90-day abeyance period 
for the submission of additional evidence.  In April and May 
2010, he submitted additional evidence that was not reviewed 
by the RO.  However, he waived RO consideration of the 
additional evidence, permitting the Board to consider such 
records in the first instance.  See 38 C.F.R. § 20.1304(c).  
Hence, the additional evidence is being considered.

As noted in the April 2008 Remand, a review of the record 
reflects that the Veteran's representative indicated that the 
Veteran wishes to reopen his claim for service connection for 
a left knee disability.  This matter is again referred to the 
RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  Prior to March 25, 2010, the Veteran's generalized 
anxiety disorder was manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Since March 25, 2010, the Veteran's generalized anxiety 
disorder has been manifested by no more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for generalized anxiety disorder for the period prior to 
March 25, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.130 Diagnostic Code 9400 (2009).

2.  The criteria for an evaluation of 70 percent, but no 
higher, for generalized anxiety disorder were met beginning 
March 25, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 
Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim for increase, the provisions of the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (Court) have been fulfilled by information 
provided to the Veteran in correspondence from the RO dated 
in August 2006, May 2008 and April 2009.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  The Veteran's service treatment records (STRs) 
have been obtained.  All available, pertinent post-service 
treatment records have been obtained, and all evidence 
constructively of record (VA medical records) has been 
secured.  The RO arranged for the appropriate VA examinations 
in 2006, 2009 and 2010.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  Evidentiary 
development is complete.

VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claim.



Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2009)

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Historically, the Veteran's STRs note that he was treated for 
anxiety reaction in 1950.  An October 1952 VA examination 
report notes a diagnosis of anxiety reaction.  A November 
1952 rating decision granted service connection for anxiety 
reaction, rated 10 percent disabling.  A July 2003 rating 
decision granted an increased 30 percent rating for 
generalized anxiety disorder (formerly anxiety reaction).

A VA mental hygiene record dated in January 2006 noted that 
the Veteran complained of sadness, depression and worries.  
His wife was ill, and he was beginning to accept that she 
would not be returning home.  He reported that he was being 
helped by his son, otherwise, he would not be able to live in 
his house.  In February 2006, he spoke of his wife's 
deteriorating condition and his difficulty coping with it.  
He was described as sad, depressed and worried.  The 
assessment was chronic anxiety/depression, poor 
prognosis/industrially impaired man who is now dealing with 
his own mortality.  His Global Assessment of Functioning 
(GAF) score was 50.  He voiced similar complaints in March 
2006, and a GAF of 50 was assigned.  In April 2006, it was 
noted that the Veteran's anxiety was stable on medications, 
which provided relief for his dysfunctional symptoms.  A GAF 
of 54 was assigned.  In June 2006, he was noted to be 
struggling with his wife's fading condition; he had periods 
of high anxiety and irritability and his frustration 
tolerance was low.  A GAF of 50 was assigned, as it was in 
July 2006. 

In July 2006, the Veteran submitted a claim for increased 
rating for PTSD.

A September 2006 VA mental disorders examination report noted 
that the Veteran had retired from his job at age 62.  He was 
married; however, his wife had Alzheimer's and was in a 
nursing home.  The Veteran's son had moved in to take care of 
him; he had a good relationship with his son.  He also had 
friends and family with whom he stayed in touch.  He spent 
his days reading, working on the computer, doing minor house 
repairs, napping and doing minimal cooking.  He occasionally 
drove to church.  The Veteran's current complaints were: 
panic attacks; anxiety; irritability; and fear.  He denied 
hallucinations, delusions and homicidal ideation.  On 
examination, the Veteran was well groomed and his speech was 
normal.  He was oriented times three.  His behavior was tense 
and rigid.  His mood was anxious and depressed.  His affect 
was appropriate to his mood.  Thought process was logical and 
goal directed.  There were no preoccupations or obsessions.  
He had suicidal ideation of a passive nature.  The Veteran 
had difficulty with attention and concentration, which 
affected his short-term memory; however, long-term memory was 
intact.  Judgment was within normal limits. 

A February 2007 rating decision granted an increased 50 
percent rating for generalized anxiety disorder, effective 
July 18, 2006.

A September 2009 VA examination report notes that the 
Veteran's son lived with him, and they got along really well.  
The Veteran also got reasonably well with his daughter and 
kept in contact with his sister.  He socialized with family 
and friends.  He spent his days reading, watching television 
and spending time on the computer.  He also enjoyed trying to 
read and listen to the news in Italian, his native language.  
He drove short distances.  His son took care of the grocery 
shopping and cooking, and helped the Veteran with his 
personal hygiene on occasions when his physical disabilities 
were bad.  On examination, it was noted that the Veteran had 
some physical disabilities, and used a walker.  He was 
oriented times three.  His speech was normal and his thought 
process was logical and goal directed.  Judgment was within 
normal limits.  Mood was anxious.  The Veteran denied 
hallucinations, delusions and homicidal ideation.  He did 
have suicidal ideation of a passive nature.  He had panic 
attacks five or six times a year.  The Veteran had difficulty 
with attention and concentration, which affected his short-
term memory; however, long-term memory was intact.  Contrary 
to an earlier statement, it was indicated that the Veteran no 
longer had any friends; yet the examiner noted that the 
Veteran has good close interpersonal relationships.  The 
examiner opined that the Veteran would still be able to work 
if he were of workable age; his mental disorder did not make 
him unemployable.  The examiner further characterized the 
Veteran's disability as "moderate."  A GAF of 55 was 
assigned.

A March 25, 2010 VA mental health note indicates that the 
Veteran complained of more memory "blanks" and an increase 
in his depression.  He stated that without his son acting as 
his caretaker, he would not be able to function.  He reported 
having thoughts of suicide, but indicated that his strong 
religious beliefs prevented him from taking any action.  On 
examination the Veteran was coherent and relevant, but with a 
slowness in processing and noticeable memory blanks.  Anxiety 
was high and mood was depressed.  The examiner noted that the 
Veteran was unemployable with no friends.  

An April 2010 VA examination report notes the Veteran's 
complaints of significant anxiety on a frequent and daily 
basis.  He often ruminated about multiple matters.  He was 
frequently irritable and angry, and found himself yelling and 
shouting.  He experienced heightened hypervigilence as well 
as panic attacks every few weeks.  He complained about poor 
concentration and attention in general, problems sleeping, 
nightmares and auditory/visual hallucinations at night three 
or four times a year.  He lost interest in all his hobbies 
except reading foreign news on the internet.  He had no 
friends and did not interact with anyone except his son and 
his weekly Bible study group.  He reported suicidal thoughts 
but denied any active plan.  On examination, the Veteran was 
casually dressed and his speech was clear and coherent.  He 
was oriented times three.  Behavior was appropriate and 
impulse control was good.  His affect was blunted and his 
mood was anxious/dysphoric.  He was easily distracted, unable 
to do serial 7's.  Recent memory was moderately impaired.  
The examiner characterized the Veteran's psychiatric symptoms 
as "serious."  A GAF of 50 was assigned.

Prior to March 25, 2010

Based upon the evidence of record, for the period prior to 
March 25, 2010, the Board finds that the Veteran's service-
connected generalized anxiety disorder was manifested by no 
more than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, panic attacks, difficulty in understanding 
complex commands, short and long-term memory impairment, 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
Overall, the Board finds the Veteran's disability picture due 
to his service-connected generalized anxiety disorder during 
this period of time demonstrates no more than a moderate 
impairment.  Objective medical evidence of record reflects 
that the Veteran's generalized anxiety disorder was 
manifested by irritability, anxiety, depression, impaired 
concentration and memory, panic attacks without any noted 
significant limitation of activity, and limited social 
interactions.  These symptoms are reflective of occupational 
and social impairment no greater than what is contemplated in 
the currently assigned 50 percent disability rating.

Moreover, evidence of record does not show that the Veteran's 
service-connected generalized anxiety disorder caused social 
and occupational impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, for the period at issue.  In fact, VA examination 
reports dated in 2006 and 2009 detailed that the Veteran 
exhibited full orientation, normal judgment, normal speech, 
and logical and goal-directed thoughts.  Evidence of record 
also indicates that the Veteran did not have any delusions, 
hallucinations, episodes of violence, homicidal ideation, 
obsessive or ritualistic behavior, or inappropriate behavior.  
It was further noted that the Veteran was retired, maintained 
a relationship with his children, and socialized occasionally 
with friends and family.  

The Board recognizes that the record reflects findings of 
short-term memory impairment and passive suicidal ideation.  
However, these  symptoms have not been shown to affect the 
Veteran on a continuous basis and/or to limit his ability to 
function independently on a daily basis.  Therefore, a 70 
percent rating is not warranted for the period prior to March 
25, 2010.

Beginning March 25, 2010

The Board finds that the Veteran's PTSD disability picture 
most nearly approximates the criteria for a 70 percent rating 
for the entire period beginning March 25, 2010, and that such 
rating is warranted.  See Hart, supra.  See also 38 C.F.R. § 
4.7.  Beginning March 25, 2010, the record reflects that the 
Veteran has had PTSD-related deficiencies as to work, family 
relations, thinking, judgment, and mood.  His symptoms have 
included: near continuous anxiety affecting his ability to 
function appropriately, and inability to maintain effective 
relationships (with the exception of his son).  Both the 
March 2010 and April 2010 VA examiners opined that the 
Veteran was unemployable.  In other words, deficiencies in 
most areas are reasonably shown.  These symptoms more closely 
approximates the "deficiencies in most areas" contemplated by 
the 70 percent disability rating.

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for the names of close relatives, own occupation, 
or own name is not demonstrated by the medical evidence of 
record, as noted above.  Thus, the Veteran does not warrant 
an evaluation higher than 70 percent.

Extraschedular

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there 
is no evidence of any unusual or exceptional circumstances 
related to his generalized anxiety disorder that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal 
period.  The Veteran's impairment is contemplated by the 
(staged) schedular ratings assigned.


ORDER

A rating in excess of 50 percent for generalized anxiety 
disorder for the period prior to March 25, 2010, is denied.

A rating of 70 percent, but no higher, for generalized 
anxiety disorder for the period beginning March 25, 2010 is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


